



Exhibit 10.22


CANADIAN SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN (SERP) FOR EXECUTIVE EMPLOYEES
OF RGA LIFE REINSURANCE COMPANY
OF CANADA


(Amended and restated as of August 1, 2015)










CERTIFIED to be a true and complete copy of the text of the Canadian
Supplemental Executive Retirement Plan for Executive Employees of RGA Life
Reinsurance Company of Canada






/s/ Alka Gautam
President and Chief Executive Officer
 
 
 
 
 
July 24, 2015
 
Date
 
















--------------------------------------------------------------------------------





Table of Contents




Section 1 - Introduction    2
Section 2 - Definitions    3
Section 3 - Eligibility    7
Section 4 - Contributions    8
Section 5 - Retirement Benefits    9
Section 6 - Form of Pension    11
Section 7 - Death Before Retirement    12
Section 8 - Termination of Employment    13
Section 9 - Disability    14
Section 10 - Transfers Within the RGA Group    15
Section 12 - General Provisions    17
Section 13 - Administration    20
Section 14 - Future of the Plan    21










k:\rga200\01\2012+\2015\special projects\amendement\rga canada serp_06 2015.doc









--------------------------------------------------------------------------------





Section 1 - Introduction




1.01
The purpose of this Canadian Supplemental Executive Retirement Plan (hereinafter
the “SERP”) is to provide retirement benefits to Executive Employees eligible to
become participants thereunder, in accordance with the terms and provisions of
this document. Such retirement benefits are in addition to those payable from
any Registered Pension Plan of RGA Life Reinsurance Company of Canada (the
"Company").



1.02
This SERP is effective as of March 1, 2002. For greater certainty, this SERP
shall not apply to any former Executive Employee who has retired from or
otherwise terminated his employment with the Company or its predecessors or
their affiliates prior to the effective date of the SERP.



1.03
The provisions of this SERP were amended and restated effective as of January 1,
2011 and May 1, 2013.



1.04
Unless otherwise stated, the provisions of this SERP are hereby further amended
and restated effective as of August 1, 2015.



1.05
Unless stated otherwise:



a)
the terms of the SERP as restated in this text apply to Participants whose
Credited Service terminates after July 31, 2015; and

b)
the amount and the value of the annual supplementary allowance of Participants
whose Credited Service terminated before August 1, 2015 are determined by the
terms of the SERP that were in effect at the time of that event.






--------------------------------------------------------------------------------





Section 2 - Definitions




In this SERP, the following words and phrases shall have the following meaning,
respectively, unless a different meaning is specifically required by the
context:


2.01
“Actuarial Equivalent Value” shall mean a value deemed to be equal to another
value, as determined by the Actuary on the basis of the SERP provisions in
effect on the date such determination is being made. The Actuarial Equivalent
Value of a benefit of a Participant under this SERP shall be determined in the
same manner and using the same assumptions as those used or that would be used
under the Standard of Practice for Determining Pension Commuted Values
recommended by the Canadian Institute of Actuaries. For greater certainty, the
assumptions shall be determined without taking into account the incidence of
income taxes payable in respect of benefits payable under this SERP and are the
ones effective on the day on which the Participant terminates his employment
with the Company



2.02
“Actuary” shall mean a Fellow of the Canadian Institute of Actuaries or a firm
employing one or more of such persons, employed by the Company for the purpose
of performing such duties as may be requested of him by the Company.



2.03
“Average Lower Limit” shall mean the average of the Lower Limit during the
period of 5 calendar years immediately preceding the Participant's cessation of
active service, whether because of termination, death in service, or retirement.
If the Participant has completed less than 5 years of uninterrupted employment
with the Company, the average of the Lower Limit over such period of
uninterrupted employment shall be used.



2.04
“Average Pensionable Earnings” shall mean the average of the Pensionable
Earnings during the best five consecutive calendar years during the
Participant's career. If the Participant has completed less than 5 years of
uninterrupted employment with the Company, the average of the Pensionable
Earnings over such period of uninterrupted employment shall be used.



2.05
“Average Upper Limit” shall mean the average of the Upper Limit during the
period of 5 calendar years immediately preceding the Participant's cessation of
active service, whether because of termination, death in service, or retirement.
If the Participant has completed less than 5 years of uninterrupted employment
with the Company, the average of the Upper Limit over such period of
uninterrupted employment shall be used.






--------------------------------------------------------------------------------







2.06
“Company” shall mean RGA Life Reinsurance Company of Canada or any subsidiary of
the Company or associated company which has adopted this SERP, provided,
however, that any reference in this SERP to action to be taken, consent,
approval or opinion to be given, decision to be made or discretion to be
exercised by the Company shall refer to RGA Life Reinsurance Company of Canada,
acting through its Board of Directors or any person or persons authorized to act
on behalf of the Company for the purposes of this SERP, in accordance with the
normal practices of the Company.



2.07
“Credited Service” shall mean:



For Participants enrolled in the SERP before May 1st, 2013


a Participant’s uninterrupted period of employment, with the Company or with a
predecessor company, deemed to have commenced on the first day of the month
coinciding with or immediately following the Participant’s hiring date by the
Company, or by such predecessor company, as the case may be.


For Participants enrolled in the SERP on or after May 1st, 2013


a Participant’s uninterrupted period of employment, with the Company or with a
predecessor company, deemed to have commenced on the first day of the month
coinciding with or immediately following the date the participation of the
Executive Employee begins in the SERP.


For all Participants


The Credited Service of a Participant shall not be interrupted as a result of
any absence due to disability, or due to temporary absence other than as a
result of disability, where such absence was approved by the Company. The
Credited Service of a Participant working on a part-time basis shall be
prorated. The Credited Service of a Participant shall not include any period
during which he does not participate in the Registered Pension Plan.


Credited Service shall be measured in years with proportional allowance for
complete months in fractional years.







--------------------------------------------------------------------------------





2.08
“Early Retirement Date” shall mean the first day of the month immediately
following the date on which the Participant elects to retire early in accordance
with Section 5 hereof, provided he is then at least 50 years of age.



2.09
“Effective Date” shall mean March 1, 2002.



2.10
“Executive Employee” shall mean an executive employee considered as such by the
Company and who is eligible for participation in this SERP in accordance with
Section 3.



2.11
“Lower Limit” shall mean, in respect of any calendar year, 3 times the Year’s
Maximum Pensionable Earnings as defined under the Canada/Québec Pension Plan (3
x $42,100 in 2006, and as adjusted from year to year).



2.12
“Normal Retirement Date” shall mean the first day of the month coinciding with
or next following the month in which the Participant attains the age of
60 years.



2.13
“Participant” shall mean an Executive Employee who is eligible to participate in
this SERP in accordance with Section 3 herein.



2.14
“Pensionable Earnings” shall mean for a Participant for a given calendar year
the sum of his base salary during the year and the Management Incentive Plan
(MIP) bonus earned, in respect of the year, regardless of when the bonus may be
paid. For certainty, other forms of compensation, such as production bonuses or
severance payments, shall not be included in the calculation of Pensionable
Earnings. Compensation for a Participant working on a part-time basis shall be
annualized. Compensation denominated in U.S. dollars shall be converted to
Canadian dollars using the average exchange rate for the year (CANSIM series
B-3400).



2.15
“Registered Pension Plan” means any one or more pension plans sponsored by the
Company from time to time and registered with Canada Revenue Agency.

        
2.16
“SERP” shall mean the Canadian Supplemental Executive Retirement Plan for
Executive Employees of RGA Life Reinsurance Company of Canada, as described in
this document and as may be amended from time to time.








--------------------------------------------------------------------------------





2.17
“Spouse” shall mean the person considered as such for the purpose of the
Registered Pension Plan of which the Participant is a member at time of his
termination of employment, death in service, or retirement.



2.18
“Upper Limit” shall mean, in respect of any calendar year, 8 times the Year’s
Maximum Pensionable Earnings as defined under the Canada/Québec Pension Plan (8
x $42,100 in 2006, and as adjusted from year to year).



For the purpose of this SERP, unless the context indicates otherwise, references
to the masculine include the feminine and vice versa, and references to the
singular include the plural and vice versa.





--------------------------------------------------------------------------------





Section 3 - Eligibility




3.01
An Executive Employee shall be eligible to become a Participant of this SERP
upon designation by the Company, subject to the approval of the President.



3.02
An Executive Employee must participate in the Registered Pension Plan in order
to become a Participant in this SERP.



3.03
An Executive Employee who has become a Participant under this SERP in accordance
with this Section 3 shall remain a Participant as long as he continues to be
entitled to receive benefits hereunder.



3.04
In the event that a Participant remains an employee of the Company but ceases to
be classified as an Executive Employee, and unless he is otherwise designated by
the Company as eligible to continue to accrue Credited Service under this SERP,
the benefits otherwise payable to or in respect of such Participant under this
SERP shall be payable as of the Participant’s retirement date, date of death in
service, or date of termination of employment, as the case may be, but shall be
based on such Participant’s Credited Service, Average Pensionable Earnings,
Average Lower Limit, and Average Upper Limit, each determined as of the date on
which he ceases to be classified as an Executive Employee or as of such later
date or dates specified by the Company.



3.05
An Executive Employee who becomes a Participant in this SERP shall be notified
in writing by the President, and shall be provided with a copy of this plan
text.








--------------------------------------------------------------------------------





Section 4 - Contributions




4.01
No contribution shall be required or permitted from a Participant in respect of
benefits payable under this SERP.



4.02
The Company shall pay the full cost of administering the benefits provided under
the SERP.



4.03
The Company is under no obligation to secure the benefits payable under the
SERP.






--------------------------------------------------------------------------------





Section 5 - Retirement Benefits




5.01
A Participant who retires on or after his Normal Retirement Date and provided he
has then completed at least 5 years of uninterrupted employment with the Company
shall, subject to Section 5.03 below, be entitled to receive an annual
supplementary allowance equal to the sum of a) and b) below, where:



a) for each year of Credited Service before January 1, 2011, the sum of i) and
ii) below, where:


i)    equals 2% of the excess, if any, of A over B, where:


A.
is the lesser of the Average Pensionable Earnings of the Participant and the
Average Upper Limit; and



B. is the Average Lower Limit; and


ii) equals 1% of the excess, if any, of the Average Pensionable Earnings of the
Participant over the Average Upper Limit.
    
b) for each year of Credited Service from January 1, 2011, 2% of the excess, if
any, of the Average Pensionable Earnings of the Participant over the Average
Lower Limit.


5.02
A Participant who retires on his Early Retirement Date and provided he has then
completed at least 5 years of uninterrupted employment with the Company shall,
subject to Section 5.03 below, and subject to a reduction of 1/3% for each month
by which he retires before his Normal Retirement Date, be entitled to receive
for each year of Credited Service an annual supplementary allowance equal to the
amount determined in accordance with Section 5.01, and based on his Credited
Service, Average Pensionable Earnings, Average Lower Limit, and Average Upper
Limit as of his Early Retirement Date.



5.03
The annual supplementary allowance payable under Section 5.01 or 5.02, as the
case may be, shall be payable in equal monthly instalments commencing on the
Participant's actual retirement date, and, subject to Section 6, continuing for
his lifetime, guaranteed 5 years in any event. For greater certainty, this
allowance is a non-indexed pension, and will not increase with inflation. At the
discretion of the






--------------------------------------------------------------------------------





Company, the annual supplementary allowance may be payable in equal bi-weekly
instalments commencing on the Participant's actual retirement date.


5.04
For certainty, no benefit shall be payable under this SERP to a Participant who
retires for any reason prior to having completed at least 5 years of
uninterrupted employment with the Company.






--------------------------------------------------------------------------------





Section 6 - Form of Pension




6.01
The annual supplementary allowance payable to a Participant under this SERP in
accordance with Section 5 shall be mandatorily converted to a 10-year certain
pension of Actuarial Equivalent Value.



6.02
Subject to the consent of the Company, the Participant may request that the
mandatory 10-yearcertain pension payable under Section 6.01 be converted to a
certain pension of shorter duration or to a lump sum of Actuarial Equivalent
Value.






--------------------------------------------------------------------------------





Section 7 - Death Before Retirement




7.01
In the event that a Participant dies while in the service of the Company and
prior to his 50th birthday, his Spouse shall be entitled to receive a lump sum
of Actuarial Equivalent Value to a deferred annual supplementary allowance
determined in accordance with Section 5.01 hereof as if the Participant had
terminated service and had been fully vested immediately prior to the date of
his death. The Actuarial Equivalent Value shall be calculated assuming that the
Participant had elected early retirement as is permitted in Section 5.02.



7.02
In the event that a Participant dies while in the service of the Company and
after his 50th birthday, his Spouse shall be entitled to receive a lump sum of
Actuarial Equivalent Value to the immediate annual supplementary allowance that
the Participant was entitled to in accordance with Sections 5.01 and 5.02 hereof
had the Participant been fully vested immediately prior to the date of his
death.



7.03
In the event that there is no Spouse at the time of death of a Participant
referred to in this Section 7, his estate shall receive the lump sum payable
under this SERP in accordance with this Section 7.








--------------------------------------------------------------------------------





Section 8 - Termination of Employment




8.01
A Participant who terminates his service with the Company prior to his
50th birthday and provided he has then completed at least 5 years of
uninterrupted employment with the Company shall be entitled to receive a
deferred annual supplementary allowance payable from his Normal Retirement Date
and determined in accordance with Section 5.01 and Section 5.03 hereof.



8.02
The deferred annual supplementary allowance payable to a Participant under this
SERP in accordance with Section 8 shall be mandatorily converted to a 10-year
certain pension of Actuarial Equivalent Value payable from the first day of the
month coinciding with or next following the date of termination of employment.



8.03
Subject to the consent of the Company, the Participant may request that the
mandatory 10-year certain pension payable under Section 8.02 be converted to a
certain pension of shorter duration or to a lump sum of Actuarial Equivalent
Value.



8.04
No benefit shall be payable under this SERP to a Participant who ceases to be in
the employ of the Company prior to his 50th birthday:



a)    as a result of the termination of his employment by the Company for cause,
or


b)    as a result of the termination of his employment for any reason prior to
having completed at least 5 years of uninterrupted employment with the Company.







--------------------------------------------------------------------------------





Section 9 - Disability




9.01
During a period of disability entitling the Participant to receive disability
benefits under the short-term or long-term disability plan maintained by the
Company from time to time, such Participant shall continue to accrue Credited
Service for the purpose of this SERP. During such period, the Pensionable
Earnings of the Participant shall be equal to the base salary he was receiving
immediately prior to his becoming disabled, plus his target MIP bonus.



9.02
If the Participant, for any reason, ceases to be eligible to receive benefits
under the short-term or long-term disability plan maintained by the Company
prior to attaining age 65 and within such period as determined by the Company:



a)    the Participant returns to active employment with the Company, then at the
date of his subsequent termination, death in service, or retirement, he shall be
entitled to supplementary retirement benefits calculated in accordance with the
provisions of this SERP, taking into account the provisions of Section 9.01
above, or


b)    the Participant does not return to active employment with the Company
then, he will be deemed to have terminated his employment or retired for the
purposes of this SERP as of the day he ceases to be eligible to receive benefits
from the disability plans maintained by the Company and his supplementary
retirement benefits shall be calculated based on the provisions of this SERP,
taking into account the provisions of Section 9.01 above.


9.03
A Participant whose period of disability continues until age 65 shall be deemed
to have retired at age 65 for the purpose of this SERP.



9.04
In the event of the death of a Participant who is accumulating Credited Service
while in receipt of disability benefits as provided in Section 9.01 hereof, the
benefits payable under this SERP shall be determined in accordance with the
terms of Section 7 hereof as if he died while in service of the Company.








--------------------------------------------------------------------------------





Section 10 - Transfers Within the RGA Group




10.01
In the event that a Participant's employment with the Company ceases because of
his transfer to a subsidiary or associated company which has not adopted this
SERP, then the Company has discretion as to the effect of the transfer on the
Participant's benefit rights under this SERP.










--------------------------------------------------------------------------------





Section 11 - Conditions for Payment




11.01
Notwithstanding anything herein contained to the contrary, no amount of benefit
shall be payable or continued to be paid pursuant to this SERP in the event that
during his employment with the Company or during a period of 2 years following
his termination of employment or retirement, the Participant, directly or
indirectly, without the consent of the Company:



a)    engages in or becomes interested as a principal, agent, officer, employee,
manager, advisor, financial backer, shareholder (except as a passive investor in
a public corporation) or in any other capacity whatsoever in a business in North
America which may be fairly regarded as being in competition with the business
of the Company; or


b)    assists financially or in any manner whatsoever any person, firm,
association or corporation, whether as principal, agent, officer, employee,
manager, advisor, financial backer, shareholder (except as a passive investor in
a public corporation) or in any capacity whatsoever to enter into, develop,
carry on or maintain a business in North America, which may fairly be regarded
as being in competition with the business of the Company.


11.02
Furthermore, notwithstanding anything herein contained to the contrary, no
amount of benefit shall be payable or continued to be paid pursuant to this SERP
in the event that during his employment with the Company or at any time
thereafter, the Participant fails to keep confidential any information of a
confidential or proprietary nature concerning the Company, its subsidiaries and
affiliates and their respective operations, assets, finances, business and
affairs or uses such information for personal advantage, provided that nothing
herein shall prevent the Participant from disclosing information which is
publicly available or which is required to be disclosed under appropriate
statutes, rules or law or legal process.



In the event of doubt regarding the confidentiality of any information, the
Participant must verify the confidentiality nature of the information with the
Company.







--------------------------------------------------------------------------------





Section 12 - General Provisions




12.01
Proof of Age



Any Participant entitled to benefits hereunder shall, upon request, furnish
proof of age satisfactory to the Company. In the case that the age of the
Participant is found to be inexact, the Company will adjust benefits
accordingly.


12.02
Executive Employee Rights



The implementation of this SERP shall not constitute an enlargement of any
rights which a Participant had apart from his membership in this SERP. The
benefits conferred herein shall not be used to increase damages in respect of
the dismissal or termination of employment of any Participant.


12.03
Non Alienation



Subject to any applicable legal requirement, all benefits payable under the
terms of this SERP are for the Participant’s own use and are subject to the
following restrictions:


i)    any transaction that purports to assign, charge, anticipate, surrender or
give as security any right of a person under this SERP or benefit payable under
this SERP shall not be enforceable against this SERP; and


ii)    any benefit payable hereunder is exempt from execution, seizure or
attachment.


12.04
Non Commutability of Benefits



The benefits provided under this SERP shall not be capable of surrender or
commutation except as provided herein.


12.05
Records



Wherever the records of the Company are used for the purpose of this SERP, such
record shall be considered conclusive of the facts with which they are concerned
unless and until they are proven to be in error.





--------------------------------------------------------------------------------







12.06
Incompetency



If, in the opinion of the Company, any person receiving or entitled to receive a
benefit under the terms of this SERP is, as a result of physical and mental
infirmity, incapable of managing his affairs, the Company may authorize any
payment to which such person is entitled to be made to a curator or
administrator appointed by the Court or in the absence of any such person,
payment shall be made to his Spouse, children or other person on his behalf and
such payment shall be in complete discharge of the obligations of the Company
under this SERP to make such payment.


12.07
Interpretation



a)    The provisions of this SERP shall be interpreted in accordance with the
laws of the Province of Québec and shall be binding upon and enure to the
benefit of the Company and its successors and assigns.


b)    Headings wherever used herein are for reference purposes only and do not
limit or extend the meaning of any provisions of this SERP.


12.08
Severability



Should any of the provisions of this SERP and/or its conditions be illegal or
not enforceable, it or they shall be considered severable and the SERP and the
remaining conditions shall remain in full force and effect and be binding upon
the parties as thought the said provision or provisions have never been
included.


12.09
Currency



All benefits payable under the SERP shall be in Canadian Currency.


12.10
Taxability of Benefits



All benefits under this SERP are expressed on a pre-tax basis and shall be
subject to applicable withholding tax and reporting pursuant to the Income Tax
Act (Canada) and any other applicable law.







--------------------------------------------------------------------------------





Section 13 - Administration




13.01
The Company shall decide on all matters relating to the interpretation,
administration and application of this SERP, consistently with the provisions of
this SERP and such interpretation or performance, fairly and reasonably done,
shall be final and conclusive. The Company shall act through its Board of
Directors or any person or persons authorized to act on behalf of the Company
for the purposes of this SERP, in accordance with the normal practices of the
Company.



13.02
The Company may, at its discretion, interpret, administer and apply the
provisions of this SERP in such a manner as to include special provisions agreed
in writing with any given Participant. Such action shall under no circumstance
reduce the benefits otherwise payable under this SERP.








--------------------------------------------------------------------------------





Section 14 - Future of the Plan




14.01
Notwithstanding anything to the contrary herein, the Company reserves the right
to amend or terminate this SERP. Any amendment or decision to terminate this
SERP shall be communicated in writing by the Company to the Participants
indicating the effective date of such amendment or termination of this SERP,
which shall not precede the date that such communication is given to the
Participants. No such amendment or termination shall have the effect of reducing
the amount or value of benefits accrued by the Participants under this SERP
prior to the effective date of such amendment or termination of this SERP.



14.02
In the event that an amendment is made pursuant to this Section 14 to the effect
that only the Participant’s Credited Service before a given date (hereinafter
called “Cessation Date”) will be used for the calculation of the annual
supplementary allowance payable hereunder, the annual supplementary allowance
payable to a Participant under this SERP shall be paid following such
Participant’s retirement, death in service, or termination of employment, as the
case may be, in accordance with the provisions of Sections 5, 7 or 8 as
applicable, provided, however, the determination of the Participant’s annual
supplementary allowance hereunder shall be based on his Credited Service up to
the Cessation Date only and on his Average Pensionable Earnings, Average Lower
Limit, and Average Upper Limit as of the date of his retirement, death in
service, or termination of employment, as the case may be.



14.03
In the event this SERP is terminated as of a given date by a decision of the
Company as provided for under this Section 14:



a)    an active Participant who has reached 50 years of age shall be deemed, for
the purpose of this SERP, to have retired on the date of termination of the SERP
(the “Termination Date”), and shall be entitled to the annual supplementary
allowance determined in accordance with Section 5;


b)    an active Participant who has not yet reached age 50 shall be deemed, for
the purpose of this SERP, to have terminated his employment on the Termination
Date and shall be entitled to the annual supplementary allowance benefits
determined in accordance with Section 8.01 hereof;







--------------------------------------------------------------------------------





c)    the benefit to which a Participant is entitled pursuant to
Section 14.03 a) or b), as the case may be, shall be paid in a lump sum amount
equal to the Actuarial Equivalent Value of such annual supplementary allowance ,
such lump sum amount to be paid no later than 120 days following the Termination
Date; and


d)    the obligations of the Participant pursuant to Section 11.01 and
Section 11.02 shall be waived as of the Termination Date.







